Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed 5/18/22 has been entered. Claim 19 has been canceled.  Claims 1-7, and 9-17 have been amended.  Claims 1-18, and 20 remain pending in the application.
Response to Arguments
Applicant's arguments filed 5/18/22, with regards to the 112(f) interpretation of “lubricated component” have been fully considered and are persuasive.  Specifically, it appears as though Applicant has argued “lubricated component” in claim 15 does not invoke U.S.C. §112(f) because the generic placeholder does not perform a claimed function (see Remarks field 5/18/22, Page 9).  The Examiner finds this argument persuasive.
Applicant’s arguments with respect to claims 1-20 (see Remarks filed 5/18/22, Pages 9-14) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 17 is objected to because “the first and second outputs” in line 3 should be --the first output and the second output
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12, and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites the limitation “a second sensing position located in the supply line downstream of the component” which was not described in the original disclosure.  Para 46 of the published specification (US 2021/0010392) describes “a second sensing position 118 is located in the scavenge line 106 downstream of the component 110”.  Furthermore, each of Figs. 2-6 depict the second sensing position (element 118 in Figs. 2-3, element 218 in Fig. 4, and element 318 in Figs. 5-6) within the scavenge line (element 106 in Figs. 2-3, element 206 in Fig. 4, and element 306 in Figs. 5-6), and there appears to be no description elsewhere describing the second sensing position being located in the supply line.  Therefore, Claim 1, as well as claims 2-14 depending therefrom, contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor had possession of the claimed invention at the time the application was filed, and are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Fitzpatrick et al. (U.S. 20150044036) in view of Gameiro et al. (U.S. 20140223917).

    PNG
    media_image1.png
    603
    625
    media_image1.png
    Greyscale

Re claim 1:
Fitzpatrick discloses lubricant system (100, lube oil supply system - Para 21) for supplying lubrication to a component (104, heat exchanger - Para 21 (shown as a type of component in Fig. 1)) in a turbine engine (10, turbine system - Para 19 (a type of turbine engine as shown in Fig. 1 and as described in Para 19)), the lubricant system (100) comprising: 
a lubricant reservoir (112, lube oil reservoir - Para 21); 
a supply line (Modified Fig. 1 - A (corresponding to element 106 and element 108 between element 104 and outlet of element 132)) fluidly coupling the lubricant reservoir (112) to the component (104) in the turbine engine (10)(see Modified Fig. 1 above - element A is shown fluidly coupling element 112 to element 104);
a scavenge line (Modified Fig. 1 - B (corresponding to element 108 downstream of element 132)) fluidly coupling the component (104) to the lubricant reservoir (112)(see Modified Fig. 1 above - element B is shown fluidly coupling element 104 to element 112 through elements 108, and 110 (as described in Para 21));
a bypass line (126, lube oil bypass conduit - Para 25) fluidly coupling the supply line (Modified Fig. 1 - A) to the scavenge line (Modified Fig. 1 - B)(see Modified Fig. 1 - element A is shown fluidly coupled to element B through element 126 (element 106 is shown fluidly coupled with the portion of element 108 downstream of element 132 through element 126)) and bypassing the component (104)(see Fig. 1 - element 126 is shown bypassing element 104);
a first sensing position (Modified Fig. 1 above - C (person having ordinary skill in the art would recognize element C is a type of first position capable of being sensed)) located in the supply line (Modified Fig. 1 above - A) upstream of the component (104)(see Modified Fig. 1 above - element C is shown located in element A upstream of element 104); 
a second sensing position (see Fig. 1 at element 132 (a type of second sensing position as element 132 is a temperature sensor per Para 27)) located in the supply line (Modified Fig. 1 above - A) downstream of the component (104)(see Modified Fig. 1 above - element 132 is shown in element A at a position downstream of element 104 (element A is interpreted as including element 108 between element 104 and outlet of element 132 as described above)), the second sensing (see Fig. 1 at element 132) position providing a second output (Para 27 - “…temperature sensor 132 may continuously measure and provide the temperature of the lube oil to valve adjustment system 134 of lube oil control system 130 during operation of turbine system 10….” (providing the temperature of the lube oil is a type of second output)) indicative of a second lubricant parameter (Para 27 - “…the temperature of the lube oil provided to outlet conduit 108 via heat exchanger 104 and/or bypass conduit 126…”) in the scavenge line (see Modified Fig. 1 above and Para 27 (Para 27 describes element 132 obtaining the temperature of element 108 at output of element 104 and this is shown feeding element B in Modified Fig. 1 and thereby indicative of the temperature thereof)); and 
a bypass valve (124, first valve - Para 25 (a type of bypass valve as shown in Fig. 1 and as described in Para 25)) fluidly coupled to the supply line (Modified Fig. 1 above A), the bypass line (126), the first sensing position (Modified Fig. 1 above - C) and the second sensing position (see Fig. 1 at element 132)(see Modified Fig. 1 above - element 124 is shown fluidly coupled to element A, to element 126, to element C, and to element 132) and controlling a flow of lubricant (Para 25 - “…the amount of lube oil of lube oil supply line 102 that may flow through bypass conduit 126…”) through the bypass line (126) based on the second output (Para 28).
Fitzpatrick fails to disclose the first sensing position located in the supply line upstream of the component providing a first output indicative of a first lubricant parameter in the supply line; nor controlling the flow of lubricant through the bypass line based on the first output.
Gameiro teaches a lubricant system (Fig. 3 (a type of lubricant system as shown and as described in Para 30)) comprising a first sensing position (see Fig. 3, between elements 48 and 50 (a type of first sensing position as shown and as described in Para 53 - “…a temperature probe is mounted between the feed pump 48 and the assemblies 50…”)) located in a supply line (see Fig. 3 at element connecting elements 48 and 50 (a type of supply line as described in Para 35 - “…feed pumps 48 for feeding various assemblies…”)) upstream of a component (50, various assemblies - Para 35)(see Fig. 3 and Para 53 (temperature probe referenced in Para 53 as between elements 48 and 50 places the temperature probe in the line depicted between elements 48 and 50 which is interpreted as the supply line described above)) providing a first output (Para 53 - “…temperature of the oil…between the feed pump 48 and the assemblies 50…The measured temperature is transmitted…” (transmitted measured temperature is a type of first output)) indicative of a first lubricant parameter (Para 53 - “…temperature of the oil…between the feed pump 48 and the assemblies 50…”) in the supply line (see Fig. 3 at element connecting elements 48 and 50); and controlling a flow of lubricant through a bypass line (62, bypass pipe - Para 43) based on the first output (see Fig. 3 and Paras 52-56).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the lubricant system of Fitzpatrick after that of Gameiro (thereby providing the first output and sensing parameter of Gameiro upstream of the component of Fitzpatrick, by placing the sensor of Gameiro at the first sensing position of Fitzpatrick, and controlling the flow of lubricant through Fitzpatrick’s bypass line using Fitzpatrick bypass valve based on the first output of Gameiro, as taught by Gameiro) for the advantage of making it possible to obtain better control over the temperature of the oil (Gameiro; Para 56).
Re claim 2:
Fitzpatrick/Gameiro teaches the lubricant system (Fitzpatrick; 100) of claim 1 (as described above) wherein the first lubricant parameter (Gameiro; Para 53 - “…temperature of the oil…between the feed pump 48 and the assemblies 50…”) and the second lubricant parameter (Fitzpatrick; Para 27 - “…the temperature of the lube oil provided to outlet conduit 108 via heat exchanger 104 and/or bypass conduit 126…”) comprise a temperature of a lubricant (Gameiro; Para 53 - “…temperature of the oil…between the feed pump 48 and the assemblies 50…”; Fitzpatrick; Para 27 - “…the temperature of the lube oil provided to outlet conduit 108 via heat exchanger 104 and/or bypass conduit 126…”) at the respective first sensing position (Fitzpatrick; Modified Fig. 1 above - C) and the second sensing position (Fitzpatrick; see Fig. 1 at element 132)
Re claim 3:
Fitzpatrick/Gameiro teaches the lubricant system (Fitzpatrick; 100) of claim 2 (as described above) wherein the bypass valve (Fitzpatrick; 124) comprises a differential thermal valve (Fitzpatrick; Para 28 - “…configured to modify a position of… first valve 124… in response to determining the temperature of the lube oil of lube oil supply line 102 differs from a predetermined lube oil temperature threshold…”) receiving the first output (Gameiro; Para 53 - “…temperature of the oil…between the feed pump 48 and the assemblies 50…The measured temperature is transmitted…”) and the second output (Fitzpatrick; Para 27 - “…temperature sensor 132 may continuously measure and provide the temperature of the lube oil to valve adjustment system 134 of lube oil control system 130 during operation of turbine system 10….”)(in Fitzpatrick, element 124 receives output of element 132 through element 134 as shown in Fig. 2 and as described in Para 28; and in the modified Fitzpatrick/Gameiro, the valve of Fitzpatrick is controlled by the first output of Gameiro, as described above).
Re claim 4:
Fitzpatrick/Gameiro teaches the lubricant system (Fitzpatrick; 100) of claim 3 (as described above) wherein the first output (Gameiro; Para 53 - “…temperature of the oil…between the feed pump 48 and the assemblies 50…The measured temperature is transmitted…”) and the second output (Fitzpatrick; Para 27 - “…temperature sensor 132 may continuously measure and provide the temperature of the lube oil to valve adjustment system 134 of lube oil control system 130 during operation of turbine system 10….”) are provided from lubricant flowing proximate the respective first sensing position (Fitzpatrick; Modified Fig. 1 above - C) and the second sensing position (Fitzpatrick; see Fig. 1 at 132)(in Fitzpatrick, element 132 is described in Para 27 as measuring temperature of the oil and in Fig. 1 this is shown at the location of element 132 which corresponds to the second sensing position, and in the modified Fitzpatrick/Gameiro, the sensor of Gameiro has been placed at element C of Modified Fig. 1 above of Fitzpatrick, which carries lube oil (a type of lubricant) per Para 21 of Fitzpatrick, and thereby its corresponding output is provided from the lubricant flowing proximate to element C).
Re claim 5:
Fitzpatrick/Gameiro teaches the lubricant system (Fitzpatrick; 100) of claim 2 (as described above).
Fitzpatrick discloses the lubricant system (100) further comprising a controller (130, lube oil control system - Para 27) receiving the second output (Para 27 - “…temperature sensor 132 may continuously measure and provide the temperature of the lube oil to valve adjustment system 134 of lube oil control system 130 during operation of turbine system 10….”)(see Figs. 1-2 and Para 27 - “…lube oil control system 130 may include a temperature sensor 132 operably connected to a valve adjustment system 134 (e.g., via wireless, hardwire, or other conventional means) of lube oil control system 130….”) and operably controlling the bypass valve (124) based on the second output (Para 28 - “…valve adjustment system 134 of lube oil control sys tem 130 may be configured to modify a position of at least one of first valve 124 and second valve 128 in response to determining the temperature of the lube oil of lube oil supply line 102 differs from a predetermined lube oil temperature thresh old…”).
Fitzpatrick fails to disclose the controller receiving the first output and operably controlling the bypass valve based on the first output.
Gameiro teaches a controller (Paras 53-54 - “…a temperature probe is mounted between the feed pump 48 and the assemblies 50 that are to receive lubricating and cooling oil. The measured temperature value of the oil is transmitted to a computer and … the valve 64 is controlled”) receiving the first output (Para 53 - “…temperature of the oil…between the feed pump 48 and the assemblies 50…The measured temperature is transmitted…”) and operably controlling a bypass valve (64, valve - Para 51 (a type of bypass valve as shown in Fig. 3 and as described at Para 54 - “…valve 64 is controlled to prevent oil to flow along the bypass pipe 62…”)) based on the first output (Paras 53-56).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the lubricant system of Fitzpatrick after that of Gameiro (thereby providing the first output and sensing parameter of Gameiro upstream of the component of Fitzpatrick, by placing the sensor of Gameiro at the first sensing position of Fitzpatrick, and controlling the flow of lubricant through Fitzpatrick’s bypass line using Fitzpatrick bypass valve based on the first output of Gameiro by sending the output of Gameiro’s sensor to the controller of Fitzpatrick, as taught by Gameiro) for the advantage of making it possible to obtain better control over the temperature of the oil (Gameiro; Para 56).
Re claim 6:
Fitzpatrick/Gameiro teaches the lubricant system (Fitzpatrick; 100) of claim 5 (as described above) further comprising a first sensor (Gameiro; Para 53 - “…a temperature probe…”) and a second sensor (Fitzpatrick; 132, temperature sensor - Para 27) communicatively coupled to the controller (Fitzpatrick 130 (in the modified Fitzpatrick/Gameiro, element 132 is communicatively coupled to element 130 as shown in Fig. 2, and the temperature probe of Gameiro is sending its output to the controller of Fitzpatrick, as described above)), with the first sensor (Gameiro; Para 53 - “…a temperature probe…”) located at the first sensing position (Fitzpatrick; Modified Fig. 1 above - C (in the modified Fitzpatrick/Gameiro, the temperature probe of Gameiro has been included at element C identified in Modified Fig. 1 above of Fitzpatrick)) and the second sensor (Fitzpatrick; 132) located at the second sensing position (Fitzpatrick; see Fig. 1 at element 132)(Fitzpatrick; see Fig. 1 at element 132 (element 132 is shown located at the position of element 132)).
Re claim 7:
Fitzpatrick/Gameiro teaches the lubricant system (Fitzpatrick; 100) of claim 6 (as described above) wherein the first sensor (Gameiro; Para 53 - “…a temperature probe…”) and the second sensor (Fitzpatrick; 132, temperature sensor - Para 27) are configured to transmit the respective first output (Gameiro; Para 53 - “…temperature of the oil…between the feed pump 48 and the assemblies 50…The measured temperature is transmitted…”) and the respective second output (Para 27 - “…temperature sensor 132 may continuously measure and provide the temperature of the lube oil to valve adjustment system 134 of lube oil control system 130 during operation of turbine system 10….”) to the controller (Fitzpatrick; 130)(in Fitzpatrick, element 132 is shown in Figs. 1-2 as configured to transmit its respective output to element 130, as described in Para 28; and in the modified Fitzpatrick/Gameiro the temperature probe of Gameiro is sending its output to the controller of Fitzpatrick, as described above).
Re claim 8:
Fitzpatrick/Gameiro teaches the lubricant system (Fitzpatrick; 100) of claim 6 (as described above).
Fitzpatrick discloses wherein at least one of the first sensor or the second sensor (132) comprises a thermocouple (Para 27 - “…For example, temperature sensor 132 may include, but is not limited to: thermometer, thermocouples, thermistors, pyrometer, infrared sensor, etc…”).
Re claim 9:
Fitzpatrick/Gameiro teaches the lubricant system (Fitzpatrick; 100) of claim 2 (as described above).
Fitzpatrick discloses wherein the bypass valve (124) is configured to decrease lubricant flow through the bypass line (126) when at least one of the first lubricant parameter or the second lubricant parameter (Para 27 - “…the temperature of the lube oil provided to outlet conduit 108 via heat exchanger 104 and/or bypass conduit 126…”) exceeds a predetermined threshold temperature (142, predetermined lube oil temperature threshold (PLOTT) - Para 30)(see Fig. 1 at element 124, and Fig.. 5 at P110 and Para 45 - “…where the actual temperature of the lube oil is greater than PLOTT 142, the position of first valve 124 may be modified to be one of closed…” (as shown in Fig. 1, closing element 124 would result in decreased flow through element 126)).
Re claim 12:
Fitzpatrick/Gameiro teaches the lubricant system (Fitzpatrick; 100) of claim 2 (as described above).
Fitzpatrick discloses wherein the bypass valve (124) further comprises an independently-controllable thermal bypass valve (Para 28 - “…configured to modify a position of… first valve 124… in response to determining the temperature of the lube oil of lube oil supply line 102 differs from a predetermined lube oil temperature thresh old…”; and Para 45 - “…where the actual temperature of the lube oil is one of equal to, or less than, PLOTT 142, the position of first valve 124 may be modified to be open, and/or the position of second valve 128 may be modified to be one of closed, or partially open. Conversely, and as discussed herein, where the actual temperature of the lube oil is greater than PLOTT 142, the position of first valve 124 may be modified to be one of closed, or partially open, and/or the position of second valve 128 may be modified to be substantially open…” (described function is that of a type of independently-controllable thermal bypass valve)) configured to adjust a flow rate through the bypass valve (124)(Para 25 - “…valve 124 may be modified to adjust the amount of lube oil of lube oil supply line 102 that may flow through bypass conduit 126…”).
Re claim 14:
Fitzpatrick/Gameiro teaches the lubricant system (Fitzpatrick; 100) of claim 1 (as described above).
Fitzpatrick discloses wherein the supply line (Modified Fig. 1 above - A), the bypass line (126), the bypass valve (124), and a sensor (132, temperature sensor - Para 27) at least partially define a closed loop control system (see Modified Fig. 1 above - elements A, 126, 124, and 132 are shown partially defining a type of closed loop control system for element 104 (control is described in Para 28, is depicted in Fig. 5, and further described in Para 45)) for the component (104).
Re claim 15:
Fitzpatrick discloses a turbine engine (10, turbine system - Para 19 (a type of turbine engine as shown in Fig. 1 and as described in Para 19)), comprising: 
a compressor (12, compressor - Para 19), a combustor (14, combustor - Para 19), and a turbine (16, gas turbine component - Para 19 (described as a type of turbine in Para 20)) in axial flow arrangement (see Fig.1 - elements 12, 14, and 16 are shown in axial flow arrangement as is also described in Paras 19-20); 
a shaft (18, shaft - Para 19) operably coupled to at least one of the compressor (12)(see Fig. 1 - element 12 is shown operably coupled to element 12 as is described in Para 19 - “…Gas turbine component 16 may also be coupled to compressor 12 via shaft 18…”), the combustor, or the turbine; 
a lubricated component (104, heat exchanger - Para 21 (a type of lubricated component as described in Para 21 - “…inlet conduit 106 may provide lube oil of lube oil supply line 102 to heat exchanger 104 during operation of turbine system 10…”)) operably coupled to at least one of the compressor (12)(see Fig. 1 and Para 21 - “…lube oil supply system 100 may provide lube oil to … compressor 12…” (element 104 is shown in Fig. 1 operably coupled to element 12 through element 108)), the combustor, the turbine, or the shaft; and 
a lubricant system (100, lube oil supply system - Para 21) fluidly coupled to the lubricated component (104)(see Fig. 1 - element 100 is shown fluidly coupled to element 104) and comprising: 
a lubricant reservoir (112, lube oil reservoir - Para 21); 
a supply line (102, lube oil supply line - Para 21) fluidly coupling the lubricant reservoir (112) to the lubricated component (104)(see Fig. 1 - element 102 is shown fluidly coupling elements 112 and 104); 
a scavenge line (108, lube oil outlet conduit - Para 21 (a type of scavenge line as shown in Fig. 1 as element 108 leads to element 112 through element 110 as described in Para 21)) fluidly coupling the lubricated component (104) to the lubricant reservoir (112)(see Fig. 1 - element 104 is shown fluidly coupled to element 112 through element 108 as described in Para 21); 
a bypass line (126, lube oil bypass conduit - Para 25) fluidly coupling the supply line (102) to the scavenge line (108) and bypassing the lubricated component (104)(see Fig. 1 - element 126 is shown fluidly coupling element 102 to element 108 and bypassing element 104); 
a first sensing position (Modified Fig. 1 above - C (person having ordinary skill in the art would recognize element C is a type of first position capable of being sensed)); 
a second sensing position (see Fig. 1 at element 132 (a type of second sensing position as element 132 is a temperature sensor per Para 27)) providing a second output (Para 27 - “…temperature sensor 132 may continuously measure and provide the temperature of the lube oil to valve adjustment system 134 of lube oil control system 130 during operation of turbine system 10….” (providing the temperature of the lube oil is a type of second output)) indicative of a second lubricant parameter (Para 27 - “…the temperature of the lube oil provided to outlet conduit 108 via heat exchanger 104 and/or bypass conduit 126…”) in the scavenge line (108); and 5Application No. 16/895,336Docket No.: 502594-US-2/146674.534639 Reply to Office Action of February 22, 2022 
a bypass valve fluidly coupled to the first sensing position and the second sensing position and controlling a flow of lubricant through the bypass line based on the first output and the second output,
a bypass valve (124, first valve - Para 25 (a type of bypass valve as shown in Fig. 1 and as described in Para 25)) fluidly coupled to the first sensing position (Modified Fig. 1 above - C) and the second sensing position (see Fig. 1 at element 132)(see Modified Fig. 1 above - element 124 is shown fluidly coupled to element C and element 132) and controlling a flow of lubricant (Para 25 - “…the amount of lube oil of lube oil supply line 102 that may flow through bypass conduit 126…”) through the bypass (126) line based on the second output (Para 28),
wherein the bypass valve (124) is configured to decrease lubricant flow from the supply line (102) to the bypass line (126) when at least one of the first lubricant parameter or the second lubricant parameter (Para 27 - “…the temperature of the lube oil provided to outlet conduit 108 via heat exchanger 104 and/or bypass conduit 126…”) exceeds a predetermined threshold temperature (142, predetermined lube oil temperature threshold (PLOTT) - Para 30)(see Fig. 1 at element 124, and Fig.. 5 at P110 and Para 45 - “…where the actual temperature of the lube oil is greater than PLOTT 142, the position of first valve 124 may be modified to be one of closed…” (as shown in Fig. 1, closing element 124 would result in decreased flow through element 126)).wherein the bypass valve is configured to decrease lubricant flow from the supply line to the bypass line when at least one of the first lubricant parameter or the second lubricant parameter exceeds a predetermined threshold temperature
Fitzpatrick fails to disclose the first sensing position providing a first output indicative of a first lubricant parameter in the supply line; nor controlling the flow of lubricant through the bypass line based on the first output.
Gameiro teaches a lubricant system (Fig. 3 (a type of lubricant system as shown and as described in Para 30)) comprising a first sensing position (see Fig. 3, between elements 48 and 50 (a type of first sensing position as shown and as described in Para 53 - “…a temperature probe is mounted between the feed pump 48 and the assemblies 50…”)) providing a first output (Para 53 - “…temperature of the oil…between the feed pump 48 and the assemblies 50…The measured temperature is transmitted…” (transmitted measured temperature is a type of first output)) indicative of a first lubricant parameter (Para 53 - “…temperature of the oil…between the feed pump 48 and the assemblies 50…”) in a supply line (see Fig. 3 at element connecting elements 48 and 50 (a type of supply line as described in Para 35 - “…feed pumps 48 for feeding various assemblies…”)); and controlling a flow of lubricant through a bypass line (62, bypass pipe - Para 43) based on the first output (see Fig. 3 and Paras 52-56).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the lubricant system of Fitzpatrick after that of Gameiro (thereby providing the first output and sensing parameter of Gameiro upstream of the component of Fitzpatrick, by placing the sensor of Gameiro at the first sensing position of Fitzpatrick, and controlling the flow of lubricant through Fitzpatrick’s bypass line using Fitzpatrick bypass valve based on the first output of Gameiro, as taught by Gameiro) for the advantage of making it possible to obtain better control over the temperature of the oil (Gameiro; Para 56).
Re claim 16:
Fitzpatrick/Gameiro teaches the turbine engine (Fitzpatrick; 10) of claim 15 (as described above) wherein the bypass valve (Fitzpatrick; 124) comprises a differential thermal valve (Fitzpatrick; Para 28 - “…configured to modify a position of… first valve 124… in response to determining the temperature of the lube oil of lube oil supply line 102 differs from a predetermined lube oil temperature threshold…”) receiving the first output (Gameiro; Para 53 - “…temperature of the oil…between the feed pump 48 and the assemblies 50…The measured temperature is transmitted…”) and the second output (Fitzpatrick; Para 27 - “…temperature sensor 132 may continuously measure and provide the temperature of the lube oil to valve adjustment system 134 of lube oil control system 130 during operation of turbine system 10….”)(in Fitzpatrick, element 124 receives output of element 132 through element 134 as shown in Fig. 2 and as described in Para 28; and in the modified Fitzpatrick/Gameiro, the valve of Fitzpatrick is controlled by the first output of Gameiro, as described above) from lubricant flowing proximate the respective first sensing position (Fitzpatrick; Modified Fig. 1 above - C) and the respective second sensing position (Fitzpatrick; see Fig. 1 at 132)(in Fitzpatrick, element 132 is described in Para 27 as measuring temperature of the oil and in Fig. 1 this is shown at the location of element 132 which corresponds to the second sensing position, and in the modified Fitzpatrick/Gameiro, the sensor of Gameiro has been placed at element C of Modified Fig. 1 above of Fitzpatrick, which carries lube oil (a type of lubricant) per Para 21 of Fitzpatrick, and thereby its corresponding output is provided from the lubricant flowing proximate to element C).
Re claim 17:
Fitzpatrick/Gameiro teaches the turbine engine (Fitzpatrick; 10) of claim 15 (as described above).
Fitzpatrick discloses the turbine engine (10) further comprising a controller (130, lube oil control system - Para 27) receiving the second output (Para 27 - “…temperature sensor 132 may continuously measure and provide the temperature of the lube oil to valve adjustment system 134 of lube oil control system 130 during operation of turbine system 10….”)(see Figs. 1-2 and Para 27 - “…lube oil control system 130 may include a temperature sensor 132 operably connected to a valve adjustment system 134 (e.g., via wireless, hardwire, or other conventional means) of lube oil control system 130….”) and operably controlling the bypass valve (124) based on the second output (Para 28 - “…valve adjustment system 134 of lube oil control sys tem 130 may be configured to modify a position of at least one of first valve 124 and second valve 128 in response to determining the temperature of the lube oil of lube oil supply line 102 differs from a predetermined lube oil temperature thresh old…”).
Fitzpatrick fails to disclose the controller receiving the first output and operably controlling the bypass valve based on the first output.
Gameiro teaches a controller (Paras 53-54 - “…a temperature probe is mounted between the feed pump 48 and the assemblies 50 that are to receive lubricating and cooling oil. The measured temperature value of the oil is transmitted to a computer and … the valve 64 is controlled”) receiving the first output (Para 53 - “…temperature of the oil…between the feed pump 48 and the assemblies 50…The measured temperature is transmitted…”) and operably controlling a bypass valve (64, valve - Para 51 (a type of bypass valve as shown in Fig. 3 and as described at Para 54 - “…valve 64 is controlled to prevent oil to flow along the bypass pipe 62…”)) based on the first output (Paras 53-56).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the lubricant system of Fitzpatrick after that of Gameiro (thereby providing the first output and sensing parameter of Gameiro upstream of the component of Fitzpatrick, by placing the sensor of Gameiro at the first sensing position of Fitzpatrick, and controlling the flow of lubricant through Fitzpatrick’s bypass line using Fitzpatrick bypass valve based on the first output of Gameiro by sending the output of Gameiro’s sensor to the controller of Fitzpatrick, as taught by Gameiro) for the advantage of making it possible to obtain better control over the temperature of the oil (Gameiro; Para 56).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fitzpatrick et al. (U.S. 20150044036) in view of Gameiro et al. (U.S. 20140223917), as applied to claim 12 above, in view of Teicholz et al. (U.S 2018/0156117).
Re claim 13:
Fitzpatrick/Gameiro teaches the lubricant system (Fitzpatrick; 100) of claim 12 (as described above) wherein a controller (Fitzpatrick; 130, lube oil control system - Para 27) is further configured to override the bypass valve (Fitzpatrick; 124)(Fitzpatrick; Para 28 - “…valve adjustment system 134 of lube oil control system 130 may be configured to modify a position of at least one of first valve 124 and second valve 128 in response to determining the temperature of the lube oil of lube oil supply line 102 differs from a predetermined lube oil temperature thresh old…”).
Fitzpatrick fails to disclose wherein the controller is further configured to override the bypass valve based on an engine condition.
Teicholz teaches wherein a controller (114, controller - Para 34) is further configured to override a bypass valve (94, scheduling valve - Para 29 (a type of bypass valve as shown in Fig. 2 and as described in Para 30)) based on an engine condition (Para 33 - “…scheduling valve 94 may regulate such flows in response to a condition experienced by the gas turbine engine 20…”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the bypass valve of Fitzpatrick/Gameiro after the bypass valve of Teicholz (thereby configuring the controller of Fitzpatrick to override the bypass valve of Fitzpatrick as taught by Teicholz) for the advantage of refraining from over lubricating the components in response to various conditions experienced by the gas turbine engine (Teicholz; Para 46).
Allowable Subject Matter
Claims 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 18 and 20 would be allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Additionally, the prior art of record does not teach “wherein the lubricated component comprises a gearbox having at least an epicyclic gear assembly, an outer housing surrounding the epicyclic gear assembly, an input shaft, and an output shaft” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 18.
Additionally, the prior art of record does not teach “wherein the bypass valve is configured to increase lubricant flow from the supply line to the bypass line when a difference between the first lubricant parameter and the second lubricant parameter is below a predetermined threshold temperature difference” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 20.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by one or more references.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133. The examiner can normally be reached M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOREN C EDWARDS/Examiner, Art Unit 3746                                                                                                                                                                                                        6/2/22